Citation Nr: 0633943	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  00-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for presbyopia.

2.  Entitlement to a rating in excess of 20 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to May 2000.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from June 2000 and August 
2002 rating decisions by the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2003 a Travel Board hearing was held before the 
undersigned.  In May 2004 this case was remanded for 
additional development.

The issue of entitlement to a rating in excess of 20 percent 
for fibromyalgia is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on her part is required.


FINDING OF FACT

The veteran's presbyopia is a refractive error of the eye; 
there is no competent evidence of eye injury during service 
or of superimposed diseases of the eye.


CONCLUSION OF LAW

Service connection for presbyopia is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a May 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate the claim, 
the information required to enable VA to obtain evidence in 
support of the claim, the assistance that VA would provide to 
obtain evidence and information in support of the claim, and 
the evidence that she should submit if she did not desire VA 
to obtain such evidence on her behalf.  The VCAA letters 
advised her to submit any medical evidence pertinent to her 
claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, essentially complete 
notice was provided prior to certification of the appeal and 
transfer of the case to the Board.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.  The claims were readjudicated after she received 
all critical notice and had opportunity to respond.  See 
September 2004 supplemental statement of the case.  The 
procedure outlined is not at odds with the principles 
espoused in Pelegrini.

While the veteran did not receive any notice regarding 
ratings of eye disabilities or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability nor the effective date of such an 
award is a matter for consideration.  Hence, the veteran is 
not prejudiced by the lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  As 
there is no evidence that the veteran suffered an injury, 
disease or event related to the eye during her military 
service, an examination for an opinion as to a possible 
relationship between the claimed disability and the veteran's 
military service is not necessary.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The veteran has 
not identified any pertinent, obtainable evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.

Legal Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A March 2000 VA examination reflects that the veteran had 
uncorrected visual acuity of 20/25 in the right eye and 20/25 
in  the left eye.  It was noted that the veteran's complaints 
of ocular pain were not of ophthalmologic significance.  The 
assessment noted that the veteran's complaints of blur were 
secondary to her age and a sign of presbyopia.

A January 2004 VA examination revealed that the veteran had 
corrected vision of 20/20 in both eyes; the assessment was 
"refractive/presbyopia."

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation [i.e., not a 
compensable disability].  38 C.F.R. § 3.303(c).  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.

While service medical records reveal that the veteran sought 
corrective eye wear during military service, there is no 
indication of any superimposed disease or injury to the eyes 
during her active service.  Her blurred vision has been 
diagnosed as presbyopia, which VA does not consider a 
disability without evidence of superimposed disease or injury 
during service.  Here, there is no competent evidence that 
any visual defect is due to injury or disease superimposed in 
service.  Because she is a layperson, and has no medical 
training/expertise, the veteran's own opinion that her 
presbyopia resulted from disease or injury in service is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for presbyopia is denied.


REMAND

The matter of the rating for fibromyalgia was remanded 
previously for issuance of a statement of the case (and the 
Board did not have jurisdiction in the matter).  A review of 
the claims folder revealed that further development of 
medical evidence is necessary.  The medical evidence of 
record is unclear as to whether the veteran's service-
connected fibromyalgia is constant (or nearly so) and 
refractory to therapy.  Hence, a VA examination is necessary.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination by an appropriate physician 
to determine the nature and severity of 
her service-connected fibromyalgia.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination. All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
specifically state whether the veteran's 
fibromyalgia is constant (or nearly so) 
and refractory to therapy.

2.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for fibromyalgia.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


